Citation Nr: 0801470	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of 
tuberculosis. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in which the RO denied the benefit sought 
on appeal.  The appellant, who served on active duty from 
June 1995 to September 1995 and from October 2004 to December 
2005, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The Board remanded the case for further development in March 
2007.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant had a positive Mantoux/purified protein 
derivative test while on active duty in November 2005; 
follow-up chest x-rays were normal, and there was no 
diagnosis of active tuberculosis recorded in the service 
medical records.

3.  A positive purified protein derivative test does not 
constitute evidence of past or present active tuberculosis; 
tuberculosis was not diagnosed during service or at any time 
thereafter.




CONCLUSION OF LAW

Neither tuberculosis nor residuals thereof were incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.371, 3.374 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of tuberculosis, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in January 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The January 
2006 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  In addition, the appellant was 
provided a second VCAA letter after the Board's March 2007 
remand, which also informed him of what was necessary to 
substantiate his claim. See March 2007 Board decision; April 
2007 VCAA letter sent by the Appeals Management Center; 
September 2007 Supplemental Statement of the Case. 

The appellant's service medical records have been obtained, 
to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The appellant was 
afforded two VA examinations in connection with his claim. 
See VA examination reports dated in March 2006 and May 2007; 
38 C.F.R. § 3.159(c)(4). 

The Board observes that prior to the original certification 
of the appellant's case to the Board, the RO provided the 
appellant with an explanation of disability ratings and 
effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); April 2006 letter from the RO to the appellant.  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for residuals of 
tuberculosis, any questions as to the appropriate disability 
rating or effective date to be assigned to that claim are 
rendered moot; and no further notice is needed. Id.  

B.  Law & Analysis

In this appeal, the appellant seeks service connection for 
residuals of tuberculosis he contends he contracted while in 
service. See December 2005 application for compensation; 
December 2006 statement.  While viewing the evidence in the 
light most favorable to the appellant in this case, the Board 
finds that the preponderance of the evidence is against the 
claim.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Generally, in order to establish service 
connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Tuberculosis may also be presumed to have been incurred 
during active military service if manifest to a degree of 10 
percent within three years after termination of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Evidence of activity on comparative study of x-ray 
films showing pulmonary tuberculosis within the 3-year 
presumptive period provided by section 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods. 38 
C.F.R. § 3.371(a).  A diagnosis of pulmonary tuberculosis 
will be acceptable only when provided in: (1) service 
department records; (2) VA medical records of examination, 
observation or treatment; or (3) private physician records on 
the basis of that physician's examination, observation or 
treatment of the veteran and where the diagnosis is confirmed 
by acceptable clinical, x-ray or laboratory studies, or by 
findings of active tuberculosis based upon acceptable 
hospital observation or treatment. 
38 C.F.R. § 3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 
184 (1992).

Thus, the initial element that must be met for service 
connection to be granted on either a direct or presumptive 
basis is the showing that a current disability exists (i.e., 
that the appellant has been diagnosed with tuberculosis).  
Although the appellant alleges that he developed tuberculosis 
in service and that he currently suffers from residuals of 
tuberculosis, the Board finds that the objective medical 
evidence of record fails to show that the appellant has ever 
been diagnosed with active tuberculosis disease, either 
during service or subsequent to service.  

In this regard, the Board observes that the appellant's 
service medical records reveal that he had a positive 
Mantoux/purified protein derivative (PPD) test in November 
2005, prior to his separation from his second period of 
service.  The appellant bases his claim of entitlement to 
service connection for residuals of tuberculosis on this 
positive November 2005 PPD test, essentially arguing that the 
positive test is akin to a diagnosis of active tuberculosis.  
However, the Board observes that a positive PPD test is not 
the same thing as a medical diagnosis of active tuberculosis; 
nor is it by itself considered a disability that can be 
service-connected.  Rather, a PPD test result is considered 
to be a laboratory finding used in exploring a possible 
diagnosis of tuberculosis; purified protein derivative 
examination is used to test for exposure to Mycobacterium 
tuberculosis. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1498, 1962 (30th ed. 2003).  Thus, service connection cannot 
be granted based solely on a showing of a positive PPD skin 
test.   

In terms of the issue of whether the appellant has ever 
actually been diagnosed with tuberculosis (presently or in 
the past), a review of the appellant's service and 
post-service medical records reveal no specific diagnosis 
ever being made.  Chest 
x-rays taken of the appellant in December 2005 and May 2007 
showed no evidence of pulmonary tuberculosis.  A medical 
examination performed in December 2005 ruled out active 
tuberculosis disease at that time. See December 2005 service 
medical record (clinician noted to have ruled out active TB 
disease).  A general VA medical examination performed in 
March 2006 reported the appellant's positive November 2005 
Mantoux test, but found the appellant to be asymptomatic of 
tuberculosis symptoms.  The examiner indicated that the 
appellant had been started on INH prophylaxis in January 
2006; that he was required to take the medication daily for 
nine months; and that he was tolerating the INH well without 
problems.  The examiner ultimately diagnosed the appellant 
with (1) a history of a positive tuberculosis test in 
November 2005, (2) a normal chest x-ray, (3) that he was 
asymptomatic, and (4) that he was receiving INH prophylaxis.  
Notably, he did not diagnose tuberculosis (past or present).    

The significance of the November 2005 positive PPD test was 
again addressed during a May 2007 VA examination.  At that 
time, a VA examining physician reported that the appellant's 
PPD test indicated only that the appellant had been exposed 
to a mycoplasma type organism that could have been 
tuberculosis but also could have been an avian mycoplasma. 
See May 2007 examination report, p. 2.  The VA physician 
stated that there was no way to differentiate between the 
mycoplasmas at the present time. Id.  He indicated that the 
appellant's treatment with INH significantly reduced his risk 
of developing tuberculosis; and that a physical examination 
of the appellant essentially found him to be asymptomatic. 
Id.  In addition, he reported that the appellant's liver 
function tests were normal. Id.  The examiner ultimately 
opined that the appellant did not have active tuberculosis . 
Id., p. 3.  He indicated that while the appellant had a 
positive exposure to a mycoplasma type of organism that might 
have been tuberculosis, his risk of developing tuberculosis 
was significantly reduced with his INH treatment. Id.        
In addition, the examiner indicated that there is no evidence 
that the appellant had either neuritis or hepatic problems 
related to his INH treatment. Id.  

The Board finds the March 2006 and May 2007 VA examination 
reports not only to be persuasive and credible, but 
uncontroverted.  Viewing these reports in conjunction with 
the other evidence of record leads the Board to the 
conclusion that while the appellant may have been exposed to 
tuberculosis in service, he has not developed tuberculosis as 
a result of this exposure nor does he presently suffer from 
residuals of tuberculosis.  While it is clear that the 
appellant disagrees with the medical evidence of record and 
obviously believes that his positive PPD test is akin to a 
diagnosis of tuberculosis, his opinion as to the meaning and 
the medical significance of the November 2005 PPD test is 
without probative value in this appeal because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Court has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Since 
the competent and persuasive medical evidence of record 
indicates that the appellant (1) does not presently have 
tuberculosis, (2) has never been diagnosed with tuberculosis 
and (3) does not suffer from residuals of tuberculosis, the 
first element needed to establish service connection in this 
case has not been met.  Absent such evidence, there is no 
basis for the granting of service connection for residuals of 
tuberculosis under any theory.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for residuals of tuberculosis.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for residuals of tuberculosis is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


